DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 21-22, 24-31, and 33-42 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a voicemail/e-mail communication with Chien-hung Yu (Andy) (Reg. No. 74923) on September 22, 2021.		The application has been amended as follows: 	

In the Specification:
[0024] line 5, after “bonding dielectric”, “material 116a and 116b” has been replaced with --materials 116a and 116b--.
[0035] line 1, after “to the”, “second die 100” has been replaced with --first die 100--.
					
In the Claims:
In Claim 26, line 1 on Page 3, after “claim”, “24” has been replaced with --22--.		In Claim 28, line 7, “a second test pad” has been replaced with --the second test 
										
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Yu et al. (US 2015/0318246 A1). Yu et al. does not teach or suggest fairly, either singularly or in combination wherein a first test pad of the first die has a first probe mark comprising: a first concave portion; a first protrusion surrounding the first concave portion; and a first flat portion surrounding the first protrusion, wherein a plane along a top surface of the first flat portion is between a bottommost portion of the first concave portion and a topmost portion of the first protrusion, wherein the first bonding structure comprises: a first bonding dielectric material encapsulating the first test pad and exposing the first protrusion; a second bonding dielectric material on the first bonding dielectric material; and a blocking layer between the first and second bonding dielectric materials, wherein a material of the blocking layer is different from the first and second bonding dielectric materials.			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamaguchi et al. (US 2010/0044859 A1).							
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815